DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 05/09/22, with respect to the rejection(s) of claim(s) under 35 USC 102 as being anticipated by Preston et al (US 2018/0297113) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Preston et al (US 2018/0297113) in view of Madigan et al (US 2019/0039318).
Applicant’s arguments and amendment with respect to the rejection of claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive. The rejection of claims 1-9 has been withdrawn.
Applicant’s arguments and amendment with respect to the rejection of claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. The rejection of claims 1-9 has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al (US 2018/0297113) in view of Madigan et al (US 2019/0039318).
Regarding claim 1; Preston et al discloses an additive manufacturing system (figure 1 and paragraph [0026]: e.g., the additive manufacturing system may include a three-dimensional printer 100 (or simply printer 100) that deposits metal using fused filament fabrication), comprising:
a build material (103 @ figure 1) arranged to distribute layer of metallic powder (112 @ figure 1 and paragraph [0084]: e.g., a stereolithography process using a metallic powder and an ultraviolet-curable binder. In general, a build material may be formed using an injection molding powder, such as any of those described herein, along with an ultraviolet-curable binder such as any suitable photopolymer resin that can be cured using stereolithography. This build material may be cured on a layer-by-layer basis with an ultraviolet laser using known stereolithography techniques to farm a UV-cured green body having a shape of the desired object) across a build plane (114 @ figure 1);
a power source (laser source in figures 4-5) arranged to emit a beam of energy (laser beam @ figure 4) at the build plane (114 @ figure 1 or platform in figure 4) and fuse the metallic powder (112 @ figure 1) into a portion of a part (object being fabricated in figure 5); and
a processor (control system 118 @ figure 1 and paragraph [0056]: e.g., the control system 118 may be coupled in a communicating relationship with a supply of the build material 102, the drive train 104, the liquefaction system 106, the nozzles 110, the build plate 114, the robotic system 108, and any other instrumentation or control components associated with the build process such as temperature sensors, pressure sensors, oxygen sensors, vacuum pumps, and so forth) configured to: 
steer the beam of energy across the build plane (114 @ figure 1); 
receive data generated by one or more sensors (a camera 150 @ figure 1 coupled to the control system 118) that detect electromagnetic energy emitted from the build plane (114 @ figure 1) when the beam of energy fuses the metallic powder (112 @ figure 1); 
convert the received data of the camera (150 @ figure 1 and paragraph [0056]: e.g., signal processors, inputs and outputs, digital-to-analog or analog-to-digital converters and other processing circuitry useful for monitoring) into one or more parameters (paragraph [0062]: e.g., This data may be gathered and delivered with the object to an end user as a digital twin 140 of the object 112 so that the end user can evaluate whether and how variations and defects might affect use of the object 112. In addition to spatial/geometric analysis, the digital twin 140 may log process parameters including, for example, aggregate statistics such as weight of material used, time of print, variance of build chamber temperature, and so forth, as well as chronological logs of any process parameters of interest such as volumetric deposition rate, material temperature, environment temperature, and so forth and paragraph [0077]: e.g., The post- processing station 306 may be any system or combination of systems useful for converting a green part formed into a desired net shape from a metal injection molding build material by the printer 302 into a final object) that indicate one or more conditions at the build plane (114 @ figure 1) while the beam of energy fuses the metallic powder (112 @ figure 1); and 
use the one or more parameters (paragraphs [0062] and [0077]) as input into a machine learning algorithm (database 120 @ figure 1 comprises a 3D model 122 @ figure 1 and digital twin 140 @ figure 1 and paragraph [0059]: e.g., a three-dimensional model 122 of the object may be stored in a database 120 such as a local memory of a computer used as the control system 118, or a remote database accessible through a server or other remote resource, or in any other computer-readable medium accessible to the control system 118. The control system 118 may retrieve a particular three-dimensional model 122 in response to user input, and generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112) to detect one or more defects (paragraph [0062]: e.g., tomography or other imaging techniques may be used to detect and measure layer-to-layer interfaces, aggregate part dimensions, diagnostic information (e.g., defects, voids) and so forth. This data may be gathered and delivered with the object to an end user as a digital twin 140 of the object 112 so that the end user can evaluate whether and how variations and defects might affect use of the object 112) in the fused metallic powder (112 @ figure 1). See figures 1-6 
Preston et al discloses all of feature of claimed invention except for a recoater arm and the one or more parameters as input into a machine learning algorithm to generate an output from the machine learning algorithm and the output from the machine learning algorithm to detect one or more defects in the fused metallic powder. However, Madigan et al teaches that it is known in the art to provide a recoater arm (112 @ figure 1) and the one or more parameters (paragraph [0038]: e.g., an additive manufacturing system that uses one or more optical sensing apparatus to determine the thermal energy density. The thermal energy density is sensitive to changes in process parameters such as, for example, energy source power, energy source speed, and hatch spacing  and paragraph [0107]: e.g., Input parameters can include power, scan velocity, hatch spacing, scan direction and scan duration. The input parameters are then received by energy source 1608 and any changes in the input parameters are adopted by energy source 1608 for the current grid region) as input into a machine learning algorithm (paragraph [0046]: e.g., a computer 116, including a processor 118, computer readable medium 120, and an I/O interface 122, is provided and coupled to suitable system components of the additive manufacturing system in order to collect data from the various sensors and figure 3 and paragraph [0052]: e.g., process 300 that uses data generated by an additive manufacturing system to determine a thermal energy density and identify portions of a part most likely to contain manufacturing defects) to generate an output (318 @ figure 3) from the machine learning algorithm (300 @ figure 3) and the output (318 @ figure 3) from the machine learning algorithm (300 @ figure 3) to detect one or more defects (paragraph [0056]: e.g., At 318, the IPQM quality baseline data set and the calculated TEDi can be compared. In regions of the part where a difference between the calculated TED and baseline data set exceeds a threshold value, those regions can be identified as possibly including one or more defects and/or further processing can be performed on the region in near real-time to ameliorate any defects caused by the variation of TED from the baseline data set) in the fused metallic powder (432 @ figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive manufacturing system of Preston et al with a recoater arm and the one or more parameters as input into a machine learning algorithm to generate an output from the machine learning algorithm and the output from the machine learning algorithm to detect one or more defects in the fused metallic powder as taught by Madigan et al for the purpose of measuring accuracy IPQM predictor of porosity and other manufacturing defects.
Regarding claim 2; Preston et al discloses the machine learning algorithm (120 @ figure 1) is further configured to determine a type of the one or more defects (figures 11A-11B and paragraph [0112]: e.g., The resulting image data can be implemented to detect defects in the printed object, determine whether those defects are repeatable, determine the source of those defects (e.g., a defective build plate, an error in the configuration of the motion system), and make corresponding corrections to improve the printing of successive objects and/or successive layers of the same object).
Regarding claim 4; Preston et al discloses all of feature of claimed invention except for the one or more parameters includes determining a thermal emission density (TED) that includes measuring an amount of energy radiated from the build plane during one or more scans and determining area of the build plane traversed during the one or more scans. However, Madigan et al teaches that it is known in the art to provide the one or more parameters includes determining a thermal emission density TED (figure 16 and paragraph [0109]: e.g., thermal emission density TED can be used in lieu of thermal energy density with control loop 1600. Thermal emission density can refer to other factors in addition to thermal energy density. For example, thermal emission density can be a weighted average of multiple features that include thermal energy density along with one or more other features such as peak temperature, minimum temperature, heating rate, cooling rate, average temperature, standard deviation from average temperature, and a rate of change of the average temperature over time) that includes measuring an amount of energy radiated from the build plane (1704 @ figures 17A-17B) during one or more scans and determining area of the build plane (1704 @ figures 17A-17B) traversed during the one or more scans (paragraph [0007]: e.g., generating a plurality of scans of an energy source across a build plane; measuring an amount of energy radiated from the build plane during each of the plurality of scans using an optical sensor monitoring the build plane; determining an area of the build plane traversed during the plurality of scans; determining a thermal energy density for the area of the build plane traversed by the plurality of scans based upon the amount of energy radiated and the area of the build plane traversed by the plurality of scans) . It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive manufacturing system of Preston et al with limitation above as taught by Madigan et al for the purpose of measuring accuracy IPQM predictor of porosity and other manufacturing defects.
Regarding claim 6; Preston et al discloses the machine learning algorithm (120 @ figure 1) includes one or more training parameters (122, 140 @ figure 1) based on a known-defective part (paragraph [0107]: e.g., a model of an object (e.g., the 3D model 122 or digital twin 140 described above with reference to FIG. 1) may be modified to incorporate one or more compensations comparable to those described above, directing the printer to print the object with compensation for the defects determined by the calibration pattern 662).
Regarding claim 7; Preston et al discloses the one or more training parameters (120, 122, 140 @ figure 1) are derived from a known-defective part having at least one void (paragraph [0062]: e.g., tomography or other imaging techniques may be used to detect and measure layer-to-layer interfaces, aggregate part dimensions, diagnostic information (e.g., defects, voids) and so forth).
Regarding claim 21; Preston et al discloses the detecting one or more defects further comprises a processor (120 @ figure 1 or 300 @ figure 3) configured to determine whether the defect can be remedied (paragraph [0056]: e.g.,  In regions of the part where a difference between the calculated TED and baseline data set exceeds a threshold value, those regions can be identified as possibly including one or more defects and/or further processing can be performed on the region in near real-time to ameliorate any defects caused by the variation of TED from the baseline data set. In some embodiments, the portions of the part that may contain defects can be identified using a classifier).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Preston et al in view of Madigan et al as applied to claim 2 above, and further in view of MEHR et al (US 2018/0341248).
Regarding claim 3; Preston et al in view of Madigan et al combination discloses all of feature of claimed invention except for the type of the one or more defects includes at least one of a lack of fusion defect, a porosity defect or an inclusion defect. However, Mehr et al teaches that it is known in the art to provide the type of the one or more defects includes at least one of a lack of fusion defect (paragraph [0071]: e.g., lack of fusion (LOF) defects. Note that LOF defects may occur even at low wire feed rates for which the resulting beads are more or less indistinguishable from normal bead depositions), a porosity defect or an inclusion defect. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive manufacturing system of Preston et al with limitation above as taught by Mehr et al for the purpose of improving the accuracy of the fabricated part and the overall build efficiency.
It term “or” is alternative.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al in view of Madigan et al as applied to claim 1 above, and further in view of Beckett et al (US 2019/055654).
Regarding claim 5; Preston et al in view of Madigan et al combination discloses all of feature of claimed invention except for the one or more parameters includes identifying spectral peaks associated with material properties of a batch of powder and selecting a first wavelength and a second wavelength spaced apart from the first wavelength, and determining an amount of energy radiated from the build plane based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength. However, Beckett et al teaches that it is known in the art to provide the one or more parameters includes identifying spectral peaks associated with material properties of a batch of powder and selecting a first wavelength and a second wavelength spaced apart from the first wavelength, and determining an amount of energy radiated from the build plane based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength (claim 1 and paragraphs [0008]-[0009]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive manufacturing system of Preston et al with limitation above as taught by Beckett et al for the purpose determining accurately verifying the mechanical, geometrical and metallurgical properties of a production part produced by additive manufacturing.
Regarding claim 9; Preston et al discloses the one or more sensors includes an on-axis photodetector. However, Beckett et al teaches that it is known in the art to provide the one or more sensors (paragraph [0044]: e.g., the optical signal 107 may be interrogated by multiple on-axis optical sensors 109 each receiving a portion of the optical signal 107 through a series of additional partially reflective mirrors 108) includes an on-axis photodetector (109 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive manufacturing system of Preston et al with limitation above as taught by Beckett et al for the purpose determining accurately verifying the mechanical, geometrical and metallurgical properties of a production part produced by additive manufacturing.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Preston et al in view of Madigan et al as applied to claim 6 above, and further in view of DehghanNiri et al (US 2018/0126670).
Regarding claim 8; Preston et al in view of Madigan et al combination discloses all of feature of claimed invention except for the one or more training parameters are derived from a known-defective part having at least one inclusion. However, DehghanNiri et al teaches that it is known in the art to provide the one or more training parameters are derived from a known-defective part having at least one inclusion (paragraph [0027]: e.g., a 2 mm void and a2 mm inclusion can be detected in the calibration block 170, so that their response may be used for classifying these kinds of defects). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive manufacturing system of Preston et al with limitation above as taught by DehghanNiri et al for the purpose improving classification these defects.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Grad et al (US 10,688,560) discloses a method and system are provided for mapping a melt pattern of material created during directed energy fabrication. An infrared camera and a video camera are provided to record images of the pattern of melted material.
2) Hartke et al (US 2017/0326867) discloses a hybrid manufacturing machine comprises a workpiece platform, a powder delivery system, and a scan head. The powder delivery system delivers powder from a powder storage system to the workpiece platform. A controller executes a program to perform a manufacturing operation on a part situated on the workpiece platform based upon a three- dimensional representation of the part.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 12, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886